         Case 1:20-cv-06885-GHW Document 94 Filed 01/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT                                 USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                DOCUMENT
                                                             ELECTRONICALLY FILED
-------------------------------------- X
                                                             DOC #:
                                             :               DATE FILED: 1/22/2021
CITY OF SYRACUSE, NY, CITY OF SAN            :
JOSE, CA, CITY OF CHICAGO, IL, CITY OF       :
COLUMBIA, SC, EVERYTOWN FOR GUN              :
SAFETY ACTION FUND and EVERYTOWN             :
FOR GUN SAFETY SUPPORT FUND,                 :
                                             :
                              Plaintiffs,    :        No. 1:20-cv-06885-GHW
                                             :
                   v.                        :
                                             :
BUREAU OF ALCOHOL, TOBACCO,
                                             :
FIREARMS AND EXPLOSIVES, REGINA
                                             :
LOMBARDO, in her official capacity as Acting
                                             :
Director of the Bureau of Alcohol, Tobacco,
                                             :
Firearms, and Explosives, UNITED STATES
                                             :
DEPARTMENT OF JUSTICE, and WILLIAM
                                             :
BARR, in his official capacity as ATTORNEY
                                             :
GENERAL, U.S. Department of Justice,
                                             :
                              Defendants.    :
                                             :

-------------------------------------- X



        NOTICE OF MOTION AND MOTION FOR WITHDRAWAL OF APPEARANCE

       PLEASE TAKE NOTICE that going forward I, Elizabeth B. Prelogar, will no longer be

employed at Cooley LLP and will no longer be representing Plaintiffs City of Syracuse, NY; City

of San Jose, CA; City of Columbia, SC; Everytown for Gun Safety Action Fund; and Everytown

for Gun Safety Support Fund. Because Plaintiffs will continue to be represented by attorneys from

Everytown for Gun Safety and Cooley LLP, I do not expect that my withdrawal will cause any

disruption in this matter.

       Accordingly, pursuant to Local Rule 1.4, I respectfully request that the Court order my

withdrawal and no longer send me docketing notifications via the ECF System.


                                               1
             Case 1:20-cv-06885-GHW Document 94 Filed 01/22/21 Page 2 of 2




           I am not retaining or charging a lien.



  Dated: New York, New York                                   Respectfully Submitted,
         January 22, 2021

                                                              By:    /s/Elizabeth B. Prelogar
                                                                     Elizabeth B. Prelogar




Elizabeth B. Prelogar is granted leave to withdraw as counsel for Plaintiffs.
The Clerk of Court is instructed to terminate Ms. Prelogar from the list of active counsel in this case.
SO ORDERED.

Dated: January 22, 2021                      _____________________________________
                                                    GREGORY H. WOODS
                                                   United States District Judge




                                                          2
